Order of filiation of the Children’s Court, Nassau County, adjudging *1051that appellant is the father of a child born to respondent out of wedlock and directing payment by the appellant of a stated amount per month, through the probation department, for the support, maintenance and education of the .child until the child attains the age of sixteen years, unanimously affirmed, with costs. No opinion. Present — Johnston, Acting P. J., Adel, Sneed, Wenzel and MacCrate, JJ. [See 278 App. Div. 570.]